Citation Nr: 1540478	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  14-09 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, to include irritable bowel syndrome and to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an esophageal disability, to include Barrett's esophagus and to include as secondary to service-connected PTSD.

3.  Entitlement to service connection for hemorrhoids, to include as secondary to service-connected PTSD.


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1966 to February 1969, with confirmed service in the Republic of Vietnam.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The record before the Board consists of the Veteran's paper claims files and electronic records in Virtual VA and the Veterans Benefits Management System.


REMAND

The Board's review of the record reveals that further development is warranted before the Board decides the appeal.

The Board notes that VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.




Gastrointestinal Disability 

The Veteran contends that he has a gastrointestinal disability, to include irritable bowel syndrome (IBS), which is aggravated by his service-connected posttraumatic stress disorder (PTSD).

In a January 2013 letter, Dr. S.Q. reported a diagnosis of IBS, with flares of diarrhea and abdominal pain associated with increased periods of stress.  She opined that there was "a strong possibility" that his IBS was related to PTSD, and noted that some studies report that there was up to a 35 percent correlation between patients who had PTSD who also had IBS.

According to a May 2013 VA treatment record, the Veteran reported a history of intermittent IBS symptoms since his service in Vietnam.  In connection with October 2013 VA treatment, the Veteran reported a 30 to 40 year history of constant, mid-abdominal cramping pain, diarrhea, constipation, and prior periods of weight loss, that worsened with stress and when his PTSD symptoms increased.

In light of the Veteran's diagnosis of IBS, statements that he had pertinent symptoms since service, a private physician's statement indicating that IBS may be related to PTSD, and the fact that the Veteran has not been provided a VA examination in response to this claim, the Board finds that the Veteran should be afforded a VA examination to determine the etiology of his gastrointestinal disability.  

Esophageal Disability

In September 2011, the Veteran reported that he had an esophageal disability, claimed as laryngopharyngeal reflux or gastroesophageal reflux disease (GERD), which was aggravated by his service-connected PTSD.

An April 2011 private treatment record shows an assessment of GERD.  An October 2011 private treatment provider assessed esophageal reflux related to symptoms of dysphagia, hoarseness, difficulty swallowing, and a burning sensation in his throat that recently worsened.  In a June 2012 letter, Dr. S.Q. indicated that the Veteran's private biopsy results were consistent with Barrett's esophagus.  

A January 2013 private treatment record shows assessments of esophageal reflux, dysphagia, oropharyngeal phase, and Barrett's esophagus.  Dr. B.M. reported that he felt, "the patient's PTSD is playing a role in his throat symptoms and may contribute to his reflux disease.  He has more symptoms when he is under stress and the PTSD is increased."

In connection with October 2013 VA treatment, the Veteran was diagnosed Barrett's esophagus and dysphagia, upper esophageal.

In light of the Veteran's diagnoses of an esophageal disorder, private physician's statement indicating the Veteran's disorder may be related to PTSD, and the fact that the Veteran has not been provided a VA examination in response to this claim, the Board finds that the Veteran should be afforded a VA examination to determine the etiology of his claimed esophageal disability.  

Hemorrhoids

In April 2011, the Veteran contended that his hemorrhoids increased when his gastrointestinal symptoms worsened (due to increased PTSD symptoms).  He also asserted that his hemorrhoid symptoms increased when his PTSD symptoms worsened.  The Board notes that since the Veteran's claim for service connection for hemorrhoids is based, in part, on a secondary service connection theory of entitlement it is inextricably intertwined with the issue of entitlement to service connection for a gastrointestinal disability and an esophageal disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a 'significant impact' upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, the claim for service connection for hemorrhoids is remanded along with the claims for service connection for a gastrointestinal disability and an esophageal disability.

As the case must be remanded, efforts should be made to obtain all outstanding records pertinent to the issues on appeal, including any outstanding VA treatment records from January 2014 to the present.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. Undertake appropriate development to obtain any outstanding records pertaining to the Veteran's claims, to include VA Medical Center treatment records for the time period from January 2014 to the present.

2. Then, the Veteran should be provided an examination by a physician with sufficient expertise to determine the nature and etiology of all esophageal and gastrointestinal disorders present during the period of the claims.  All pertinent evidence of record must be made available to and reviewed by the examiner. Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should identify each esophageal and gastrointestinal disorder present during the period of the claim.  

With respect to each such disorder, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disability is etiologically related to the Veteran's active service, and if not, an opinion as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by the Veteran's service-connected PTSD.   

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4. The RO or the AMC should also undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




